 TYGER CONSTRUCTION CO.29TygerConstructionCompanyandInternationalBrotherhood of Boilermakers,Iron Ship Build-ers,Blacksmiths,Forgers and Helpers LocalUnionNo.30,affiliatedwith InternationalBrotherhood of Boilermakers,Iron Ship Build-ers,Blacksmiths,Forgers, and Helpers. Cases11-CA-12337 and 11-CA-12338August 9, 1989DECISION AND ORDERjudge and orders that the Respondent, Tyger Con-structionCompany, Spartanburg, South Carolina,itsofficers, agents, successors, and assigns, shalltake the action set forth in the Order.Paris Favors Jr., Esq.,for the General Counsel.WalterW. Christy, Esq. (Kullman, Inman, Bee & Down-ing),of New Orleans, Louisiana, for the Respondent.Barry Edwards,of Greensboro, North Carolina, for theCharging Party.BY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn August 16, 1988, Administrative Law JudgePhilip P. McLeod issued the attached decision. TheGeneral Counsel and the Charging Party filed ex-ceptions and supporting briefs. The Respondentfiled an answering brief as well as cross-exceptionsand a brief in support of the cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions as modified, and to adopt the recom-mended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative law'The ChargingParty and the Respondent have excepted to some ofthe judge's credibilityfindingsThe Board'sestablished policy is not tooverrule an administrative law judge'scredibilityresolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products,91NLRB 544 (1950), enfd188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record andfind no basis for reversing the findingsWe find it unnecessary to pass on the judge's comment that it is notunlawful for an employer to discriminate against individuals being hiredfor supervisorypositions on the basis of their union membership or senti-mentsThe judgemade the following inadvertent factual errorsthatwe finddo not affect his ultimate conclusions In sec. III,B, par. 5, the judge er-roneously stated that the dinner meeting tookplace in July1987 ratherthan in July 1986. In his"Analysis and Conclusions,"par. 6,the judgeinadvertently used the term"higher"ratewhen,we infer, he meant"hire" rateIn finding that the Respondent violated Sec 8(a)(3) of theAct by re-fusing to hire Markus Walton,we place no reliance on the judge's "suspi-cions"as to what precise words Gaskins and Hart spoke to one anotherin their discussionof Walton's application.Instead,we find theviolationbased on the judge's crediting of the independent 8(a)(1) violation whichestablished the Respondent's knowledgeof Walton's union activities; Car-trette's credited testimonyof what Hart told Walton about whyhis appli-cationwas rejected;the discrediting of testimonyof Gaskinsand HartthatWalton's union activities were not discussed in their conversation,and the lackof evidencethat the Respondent had a drug abuse policy,along with Walton'sundisputed testimony that he had not used drugs formore than4 years.Based on the above,we find that the General Counselmade a prima facie case of an 8(a)(3) violation in the Respondent's refusalto hire Waltonand that the Respondent did not meet its burdenof show-ing that the refusal to hire would have occurred even in the absence ofWalton's union activities.DECISIONSTATEMENT OF THE CASEPHILIP P.MCLEOD, Administrative Law Judge. Iheard this case on September 28, 29, and 30 and October1,1987, inWilmington,North Carolina. The chargeswhich gave rise to the case were filed on April 8 andthereafter amended on May 5 and 14, 1987. An orderconsolidating cases, complaint and notice of hearingissued on May 22, 1987, which alleges, inter alia, thatTyger Construction Company (Respondent) violatedSection 8(a)(1) and (3) of the National Labor RelationsAct (the Act) by informing job applicants not to disclosetheir union membership if they secured employment withRespondent, informed job applicants that they would notbe hired because they listed only union contractors asformer employers, and failed and refused to hire variousindividualswho are members of International Brother-hood of Boilermakers, Iron Shipbuilders, Blacksmiths,Forgers, and Helpers Local Union No. 30 (the Union)because of their membership in that organization.Following the close of the trial on October 1, thecharges were amended to include the names of variousother individuals who allegedly were not hired by Re-spondent because of their membership in the Union. OnNovember 24, 1987, counsel for General Counsel filed amotion to reopen the record and amend the complaint toinclude the names of those various other individuals. OnNovember 25, 1987, I granted the motion to reopen therecord, indefinitely extended the time for filing of briefs,and set a date for additional hearing as necessary. OnDecember 15, 1987, counsel for General Counsel filedanother motion to amend the complaint herein in orderto add the name of one individual who was inadvertentlyomitted from the earlier motion. By order dated Decem-ber 28, 1987, I granted counsel for General Counsel'sfurther motion to amend the complaint and, having beeninformed in a telephone conference call with counsel forGeneral Counsel and counsel for Respondent that theywere pursuing the possibility of a stipulation whichwould avoid the necessity of further hearing, I indefinite-ly postponed further hearing herein. Thereafter, counselfor General Counsel, counsel for Respondent, and a rep-resentative of the Charging Party Union entered into astipulation in lieu of further hearing herein. Upon receiptof the stipulation, I thenset anew date for the filing ofbriefs.In its answer to the complaint, as amended, Respond-ent admitted certain allegations including the filing andserving of the charge; its statusas anemployer within296 NLRB No. 10 30DECISIONSOF THE NATIONALLABOR RELATIONS BOARDthe meaningof the Act; thestatus of International Broth-erhoodof Boilermakers,Iron Ship Builders, Blacksmiths,Forgers, and HelpersLocal Union No. 30as a labor or-ganization within the meaningof the Act; andthe statusof certain individuals as supervisors of Respondentwithin the meaning of Section2(11) of the Act. Re-spondent denied having engaged in any conduct whichwould constitute an unfair labor practice within themeaning ofthe Act.At thetrial,allpartieswere represented and affordedfull opportunity to be heard, to examine and cross-exam-inewitnesses,and to introduce evidence.Following theclose of the trial,counsel for General Counsel and Re-spondentboth filedtimely briefs with mewhich havebeen duly considered.Uponthe entire record in this case and from my obser-vationof thewitnesses,Imake the followingFINDINGS OF FACT1.JURISDICTIONTyger Construction Company is a South Carolina cor-porationwith headquartersin Spartanburg,South Caroli-na, where it is engaged in business as a general construc-tioncontractor.This case involves powerplant boilersbeing constructedby Respondent at Roxboroand South-port,North Carolina.In the course and conduct of itsbusiness operations,Respondent annually purchases andreceives at itsNorth Carolina projectsmaterials and sup-plies valued in excessof $50,000 directly frompoints out-side the Stateof North Carolina.In addition,Respondentannuallyperformsservices for customers located outsidethe State of North Carolina valuedin excessof $50,000.Respondent is, and has been at all times materialherein,an employer engaged in commercewithin themeaningof Section2(6) and(7) of the Act.H. LABOR ORGANIZATIONInternational Brotherhood of Boilermakers,Iron ShipBuilders, Blacksmiths,Forgers, and HelpersLocal UnionNo. 30, affiliatedwith International Brotherhood of Boil-ermakers, Iron Ship Builders, Blacksmiths,Forgers, andHelpers is,and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundIn early 1986, Respondent was hired by a companyknown as Cogentrix to erect cogeneration boiler facilitiesinSouthport and Roxboro,North Carolina.Cogenera-tion is simply a method of generating steam by burningfossil fuels such as coal.The steam is then used in part toproduce electricity and in part is captured and sold tonearby manufacturing establishments.Cogeneration is a relatively new form of energy pro-duction.The steam is produced in very large dual-boilerunits which take several months to construct and install.Shortly before Respondent was hired to construct thetwo projects at Southport and Roxboro,three other co-generationprojects had reachedsome stageof comple-tion in the Carolinas at Elizabethtown,Kennonsville, andLumberton. These other projects had been built by othercontractors,however, and the projects at Southport andRoxboro were the first work of thisnature undertakenby Respondent.The boilersused in this cogenerationmethodof steamproductionare fabricatedby Foster Wheeler Limited ofCanada.FosterWheeler providesan erection consultantwho ispresent atthe jobsiteto represent it andto over-see proper installationof theboilers.Walter J.Morin,who was alsothe erectionconsultant on the earlierprojectsin Elizabethtown,Kennonsville,and Lumberton,was designated to act as the erection consultant on Re-spondent's jobs at Southport and Roxboro.B. Events Predating StartupWhenthe Union learned that Respondent had obtainedthe contract to erect the boilers at Southport and Rox-boro,it sought and obtained a meeting with Respondent.Robert Shackelford,Local30 business manager, andRichard Chilton, Local30 president,met with MarvinDuke, Respondent's directorof fieldoperationsin Char-lotte,North Carolina.Shackelford asked Duke to sign aprehire collective-bargaining agreement with the Unionon behalf of Respondent.Duke declined to enter intosuch a prehire agreement,preferring instead to hire boil-ermakers and welders in the same manner as other em-ployees.1Respondent entered into an "exclusive referral agree-ment" with the North Carolina Employment SecurityCommission(E.S.C.) for itto be the exclusive referralagency for all job applicants at both Southport and Rox-boro.Pursuant to this agreement,any person seekingwork at either site was to visit the local E.S.C. officeand fill out a job application.These applications werecollected by the E.S.C. and forwarded to Respondent ona weekly basis.Under theterms of the agreement between Respond-ent and E.S.C., ifan employee hired through E.S.C. waslaid offthrough no fault of his or her own,and wouldtherefore otherwise be eligible to receive unemploymentbenefits,Respondent's account would not be charged forthose benefits.Accordingly,thisagreement offered asubstantial financial attraction to Respondent.JenniferStewart, an employee ofthe NorthCarolinaE.S.C. at itsBolivia officewas called as a witness by counsel forGeneral Counsel.Stewart testified Respondent informedE.S.C. theemployer complement would reach approxi-mately 250 employees,including approximately 80 boil-ermakers.Stewart testified that well over 5000 applica-tions were received and referred to Respondent.In lateJuly 1986,William G. Loflinand hisbrotherDonald Loflin, both membersof the Union,sought em-ployment at Respondent's Southport job as general fore-man and foreman,respectively.Donald Loflin has been amember ofthe Unionsince 1972,whileWilliam Loflinhas been a member since1974. Both haveworked in the'Counsel for General Counsel contends that Respondent's refusal tosign a preh,re contract with the Union is evidence of unlawful unionanimus-an argumentwhich I find patently absurd. TYGER CONSTRUCTION CO.31boilermaker trade several years.Priorto July1986, bothLoflins had been working on the cogeneration project atLumberton,North Carolina,mentioned earlier,whichwas being erected by a union contractor.Walter Morinwas the Foster Wheeler erection consultant representa-tive on this project atLumberton,and he had workedcloselywithWilliamLoflinas general foreman andDonald Loflin as foreman.ItwasMorinwho suggestedthat the Loflins seek work with Respondent for theSouthportproject.Groundclearing and other site preparation workbegan at Southport during May 1986. Heavy construc-tionwas scheduled to begin sometime in August. JohnGriffiths,Respondent's project manager at Southport, ar-ranged a dinner meeting with Morinfor July28, 1987, tobecome acquainted and to discuss the timing and se-quence ofwork.GriffithsandMorin met at a localSouthportrestaurant.Morin invited William and DonaldLoflinto accompanyhim. Griffithstestified he was nottold in advance that the LoflinswouldaccompanyMorin.Morin,however, testified thatbeforetheir lunch-eon meeting,he had a telephone conversationwith Grif-fiths.Morin added,"There's a great possibility that Itold him that theLoflin boyswould be there and theywere union people."I do notfindthis discrepancy signif-icant,particularly in viewof the fact thatMorin's testi-mony on this point clearly involves a certain amount ofspeculation.Inote too that Morin testified on direct ex-amination the meeting was not scheduled to include theLoflins, that he merely asked them to meet him at therestaurant.In any event what is clear is that Morin invit-ed the Loflins to attend this meeting so that he might in-troduce themto Griffiths.Morin introduced the LoflinstoGriffithsas individ-uals with whom he had worked at other Cogentrix job-sites that utilized the FosterWheelerboilers.Morinsought to convinceGriffiths to hire the Loflins for fore-men positions at Southport.The Loflins told Griffithsabout their backgounds and work experience.AccordingtoWilliam Loflin,he told Griffithshe was a member ofLocal 30.William Loflinthen testifiedmoments laterthat Griffithsasked himif hehad a resume and if he be-longed to the Union.I am sureGriffithsdid ask WilliamLoflin if hehad a resume,but Ifindit incredible thatGriffithswould ask Loflinif hewas a member of theUnion immediately afterLoflinvolunteered that informa-tion on his own.William Loflin admits that in the con-versationwith Griffiths,he volunteered to get a with-drawal card from the Union in order to work for Re-spondent.William Loflintestified in addition that duringthis conversation,Donald Loflinalso volunteered to geta withdrawal card fromthe Union. Donald Loflin, how-ever, denied that either he or Williamoffered to with-draw from the Union.Accordingto both William and DonaldLoflin, Grif-fiths toldthem during this conversationthatGriffithshad heardthe Unionwas going to attempt an organizingdrive at Southport,and that as a result Respondent wasnot going to hire anyone that had any association withthe Union. Both Griffithsand Morin deny thatGriffithsmade such a statement.IcreditGriffithsandMorin.Griffithstestifiedcrediblythat during this conversation,theLoflins volunteered certain information about theUnion, including the fact that they were members of theUnion and that they were willing to withdraw from theUnion in order to work for Respondent.Griffiths testi-fied credibly that in response to the Loflins' statementsconcerning their work experience,unionmembership,and willingness to withdraw from the Union,he made nocomment other than to explain that all hiring was beingdone through the North Carolina E.S.C. and to invitethem to apply.The Loflinsadmit that during this con-versationwithMorin and Griffiths,Griffiths asked fortheir telephone numbers and indicated he was interestedin them as prospective foremen.As it turned out, Griffiths did not make the decisionwho to hire for supervisory positions.Rather,hiring de-cisions for general foreman and other supervisory posi-tions were made by Respondent's corporate headquartersinSpartanburg,SouthCarolina.RespondenthiredCharles L. Gaskins,who was employed by another con-struction company ona jobthatwas coming to a close,for general foreman at Southport.Gaskins had worked inthe industry as long as, or longer than,Loflin.Gaskinshad also constructed boilers similar to those being in-stalled at Southport.JamesLaCoste,Respondent'smanager of human re-sources, testified credibly that an overriding factor in se-lectingGaskins over William Loflin as general foremanwas the pressure applied by Foster Wheeler,and particu-larly by Morin,to hire Loflin.Among the primary func-tions of a general foreman is to advocate the employer'sinterests in the event of any manufacturer's defects forpurposes of adjusting the price of the purchased productand the assignment of repair costs.Respondent was con-cerned about the potential for split loyalty if the Loflinswere selected for general foreman positions on the basisof such a strong recommendation by the boiler manufac-turer's representative.I find this explanation both reason-able and logical.It is not unlawful for an employer to discriminateagainst individuals being hired for supervisory positionson the basis of their union membership or sentiments.The complaint does not allege and counsel for GeneralCounsel does not contend that Respondent unlawfullydiscriminated against the Loflins by not hiring them forsupervisory positions.Nevertheless, counsel for GeneralCounsel does argue that in not hiring the Loflins for su-pervisory positions because of their union membership,Respondent evidenced general unlawful animus whichlater affected individuals hired for nonsupervisory posi-tions.I find,however, that Griffiths did not express anyunlawful animus against the Loflins or other union mem-bers during the meeting on July 28.C. The Allegation of ClassDiscriminationSeveral witnesseswere calledand examined concern-ing thehiringprocessused byRespondent at bothSouthport and Roxboro. As mentionedearlier,the NorthCarolina E.S.C. forwarded to Respondenta minimum of5000 applicationsfor the Southport job. Theseapplica-tions askedbasicquestions concerningthe applicant'seducation,training,and work history. Nowhere was the 32DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDapplicant askedto provideinformation concerning his orher union membershipor affiliation.LaCoste testifiedthathiringof employees in craftpositionswas done atthe local jobsites. According to LaCoste,the hiring pro-cedure for both jobsiteswas essentially the same.Gener-al ForemanGaskins testified that at Southporthe was re-sponsible for the initial screeningof job applicants. Ac-cording toGaskins, oncejob applications were referredtoRespondent'sSouthport jobsite by the E.S.C., theywere sortedaccordingto craft.When theneedarose forboilermakers,Gaskinswouldconsult thefile and wouldfirstselect any applicantshe knew personally to be goodemployees.Based uponhis lengthyexperience,Gaskinswas able toidentifyand select many boilermakers andwelderswith whom he had previously worked. If Gas-kins was notable to find a sufficient number of employ-ees with whom he waspersonallyfamiliar,Gaskins thenasked the foremanbelow him to reviewthe applicantfiles inorder to identify people they knew and could rec-ommend.Essentially the sameprocedure was followed in Rox-boro, North Carolina. Stan Gardner, boilermakergeneralforeman,and Robert Netherly,welder general foreman,were primarilyresponsiblefor hiringboilermakers andwelders atthe Roxborosite.Netherly, like Gaskins, hadworkedin the construction trades in that generalarea formore than 15 years and had become familiarwith manyindividual welders and boilermakers.When Gardner andNetherly were not personallyfamiliarwithapplicants,they relied heavilyupon the references and recommenda-tions of other foremenconcerningthe qualifications ofother applicants. Netherly testified thathe recommendedindividualsbe hired that he personallyknewto be goodemployees,and he crediblydeniedthat any ofhis recom-mendationswere basedupon an applicant'smembershipor lack of membershipin a labor organization.Netherlynamed the individuals he recommendedfor hire, as wellas thosehe knew to havebeen recommendedby othersupervisors. The evidencereflects, consistentwith Neth-erly's testimony, that most of the employees at Roxborohad previously worked for H. B. Zacheryand Brownand Root, both nonunion companies,where Netherlyhad workedin the past.Thirteenmembers ofthe Union applied for work atRespondent'sSouthport project between May1986 andJune 1987. First to apply was Charles W. Barrier, whosubmitted an applicationon May 29, 1986. Barrier didnot testify beforeme. BarryEdwards, the Union's busi-ness agent,testified thatBarrier has been a member ofthe Unionsince approximately1972. Thereis nothing onthe face ofBarrier's application,however, which wouldindicate that Barrier is a memberof the Union. Variouswitnesses in this proceedingidentifiedvarious employerswho theyknew to be "union"or "non-union" employers.All of the employerslisted on Barrier's application wereidentified by onewitness or another as"union" contrac-tors.Gaskins testified credibly that he did notrecall everseeing or considering Barrier's applicationformand thathe did not know the jobs orsupervisors listed on Bar-rier's application.William B.Bowling submitted an applicationon Octo-ber 17,1986. Bowlingdid not testify before me. There isnothing onthe face ofBowling's application to suggestthat he is a union member.Three of thefour prior em-ployerslisted byBowling were identified by some wit-ness as "union"contractors.Gaskins testifiedcrediblythat he did not recall ever seeing or considering WilliamBowling's application.Richard T.Sobczynski applied forworkon November12 1986.Sobczynski did not testify in this proceeding,Q there is nothing on the face of his application to sug-gest he is a member of the Union.Edwards identifiedSobczynski as a memberof theUnion'sTransitDivision.Counsel for General Counsel argues that Sobczynski'spriorworkexperience showed all union contractors.Sobczynski listed only two contractors,however, andonly one of them,CapitalCityConstructionCorpora-tion,was identified as a union contractor.The other,PowerPlant Maintenance,was identified by Gaskins as anonunion employer.A reviewof Sobczynski's applica-tion reflects that the vast majority of Sobczynski's workexperience was with Power Plant Maintenance,the non-union employer.ArthurD. Samples submitted an application on No-vember 14, 1986.Samples did not testify in this proceed-ing.His job application reflects that Samples applied fora position as welder, forwhich hehad considerable ex-perience.Samples' application also reflects that he hadcompleted some sort of apprenticeship training withBoilermakersLocal 667and listed this local union as areferral to a job in Charleston,West Virginia. Therecord is silent as to whether Gaskins ever reviewed oreven saw Samples'application.John H.McGuire submitted an application on Novem-ber 19, 1986. McGuiredid not testify. There isnothingon the face of McGuire's application to suggest he is amemberof the Union.In one section,the applicationasks whether the individual has ever served an appren-ticeship.McGuire marked the box indicating that he had.The application then asks, "Whichcraft?"McGuire an-swered,"Boilermakers."CounselforGeneralCounselappears to argue this is an indication on its face thatMcGuire is a member of the Union.I reject this argu-ment.The boilermakercraftis generally considered sepa-rate from the welder craft, and the skills necessary forbothare oftendifferent.Ifind nothing in Respondent'sapplication question or in McGuire's answer to revealunionmembership.Most of the employers listed byMcGuire as a part of hiswork historywere identified byone witness or another as "union"employers.Gaskinstestifiedcredibly thathe did not recall ever seeing or re-viewing McGuire's application.LarryL. Bowling appliedforworkat Southport onDecember 21, 1986.Bowling did not testify.AlthoughLarryBowling's application does not specifically statethat he is a union member,Bowling peppered his appli-cation withthe word "union"in several places. For ex-ample, in the sectionwhichasks if he had ever served anapprenticeship,Bowling marked the box, "No."On thenext line,which asks, "Whichcraft?"Bowling wrote,"union boilermaker."In the section describing his workhistory,Bowling listed his classificationinfive out ofseven cases as being "union boilermaker."Gaskins admit- TYGER CONSTRUCTION CO.33ted candidly that he was unable to say whether he hadever seenLarryBowling's application.Ronnie L.Oakes submitted an application for work atSouthporton January9, 1987.Oakes testified that he hadbeen a member of the Union for more than 16 years, butthere is nothing onthe face ofOakes' application to sug-gest his union membership.Oakes testified that at thetime he applied,he was told by someoneat the E.S.C.office in Bolivia that his skills were immediately neededat the Southport jobsite and that he could expect to behired in the near future.Gaskins also testified that Re-spondent hired a number of welders in early January.Gaskins testifiedcredibly thaton January 16, 1987, hepulled Oakes'application along with the applications ofseveral other welder applicants to schedule a test to cer-tify them.Two of the fouremployers listed on Oakes'application were identified as "union"contractors.Gas-kins testified that he personally attempted to telephoneOakes at the phone number listed on the application toarrange for Oakes to take the certification test,but Gas-kins received no answer.Gaskins then wrote at the topof theapplication"No answer 1-16-87." In March 1987,Respondent again attempted to call Gaskins to schedulehim to come in for a certification test.Oakes was not athome.An entrywas made at the top of Oakes' applica-tion which reads, "Not at home.To call back. 3/31/87."Oakes testified he never received a message that Re-spondent had attempted to call him and therefore neverreturned the call.JamesR. Trippapplied forworkat Southport on Jan-uary 28, 1987.Tripp'sapplication contains nothing tosuggest he is a member of theUnion. Tripp's applicationindicates that at the time he applied,Tripp was alreadyworking as a welding instructor at a local technical col-lege.The record is silent as to whether Gaskins re-viewed or evensaw Tripp's application.ArthurW.Horton Jr.submitted an application onFebruary 2, 1987.Horton did not testify,and there isnothing on the face of Horton's application to suggest heis a union member.Even BusinessAgentEdwards wasnot able totestifywhetherHorton is a member of theUnion.Edwards testified,"He's not a member of-Icouldn't say that he is just judging from the contractorshe'sworkedfor,he's for-looked like-predominatelyunion contractors."Gaskins testifiedcrediblyhe did notrecall ever reviewing Horton's application.Rodney D. Shackelford submitted an application forwork at Southport through the Wilimington, NorthCarolina E.S.C. officeon February5, 1987.Shackelfordadmittedthat whilethere was nothing on the face of hisapplicationwhich specificallystated he was a member ofthe Union, each employer listed on the work history sec-tion of his application form was a union employer. Gas-kins testifiedthathe did not recall ever seeing or review-ing Shackelford's application.Joseph H.Elliott appliedforwork atSouthport onApril 22,1987.Elliott did not testify at the hearing.Whilethere is nothing onthe face ofElliott's applicationwhich specificallystates that Elliott is a member of theUnion,the firstentry inthe work historysection of El-liott's application indicates that from1975 to1987 Elliotthad been referred out of the hiring hall of BoilermakersLocal Union 687 in Charleston,South Carolina.In addi-tion,all of the employers listed in the work history sec-tion of his application were identified by some witness asbeing union employers.Gaskins testified credibly that hedid not recall ever seeing or reviewing Elliott's applica-tion.William G.Loflin,who is discussed in some detailabove, testified that in June 1987 he submitted an appli-cation for a nonsupervisory boilermaker mechanic posi-tion.According to Loflin,he completed and submittedthis application to the E.S.C. in Bolivia,North Carolina.This application was not found among those producedby Respondent pursuant to Counsel for General Coun-sel's subpoena for boilermaker job applications.Respond-ent produced numerous applications,and there is noreason to believe that Respondent had this application inits possession.IfWilliam Loflin submitted an applicationin June 1987 as testified,itapparently was never for-warded to Respondent.2The last union member who applied for work, withRespondent at Southport,Marcus Walton, is discussed indetail below.Ten members of the Union applied for work with Re-spondent at the Roxboro project between November1986 and February1987. Thefirstperson to apply wasBobby K. Anderson, who applied on November 8, 1986.While Anderson's application does not specifically statethat he is a member ofthe Union, Andersonstated thathe served an apprenticeship through the BoilermakersLodge NTD (National Transit Division),Kansas City,Kansas.In addition,hiswork history states that from1969 to 1982 Anderson was referred to various jobsthroughout the Boilermakers National Transit Division.At the same time, I note that the two employers he listedas having worked for from 1982 to 1986 were not identi-fied by any witness as union employers. Netherly testi-fied credibly that Anderson's application,dated Novem-ber 8,was submitted after Netherly's original precertifi-cation of welders.Netherly testified that he had norecollection of ever reviewing Anderson's application,and Netherly was unable to identify any of the employ-ers Anderson listed as being either union or nonunion.Richard Chilton submitted an application for work atRoxboro on November 21, 1986.Chiltontestified that hehad been a member of the Union for more than 19 years.Chilton is the Union'spresident and also its assistantbusinessmanager.This informationwas included onChilton's job application. Although Chilton is an experi-enced welder and has taught welding to others, he hasnot worked"with his tools" for more than 5 years. Neth-erly testified that before Chilton could have been hired,he would have to have been given a welding test like allother applicants.Netherly testified candidly that he didnot recall whether he ever reviewed Chilton's applica-tion.Thomas W. Sisley submitted an application for workatRoxboro on December 1, 1986.Sisley did not testify.Sisley's application reflects that he had completed an ap-2 1 note thatDonald Loflmalso appliedfor work ina nonsupervisoryposition andwas hired byRespondent 34DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDprenticeprogramwhile employed by Babcock andWilcox, one of the employers identified as a "union com-pany," through"Local900." Sisley's application reflectsthat he has been a certified welder for more than 18years.Of the four companies listed in Sisley's work his-tory, two were identified as union companies and two asnonunion companies.Sisley's totalwork experience re-flected on his application reveals a total of 4 years and 4months work with the union employers and 13 years 2months with the nonunion employers.There is nothingon the face of Sisley's application which reveals whetherhe is a member of the Union.Thomas C. Stevenson applied for work at Roxboro onDecember 9, 1986.Stevenson did not testify, and there isnothing on the face of Stevenson's application to suggesthe is a union member.Stevenson's application reflectsthat he completed an apprenticeship in the Boilermakercraftwhile employed by the Tennessee Valley Author-ity, and that he had 10 years experience as a welder. Ofthe five employers listed in Stevenson'swork history,one was identified in the record as a nonunion employerand the other four were not identified.The record issilent as to whether Respondent reviewed or even sayStevenson's application.James D. Fuller completed an application on Decem-ber 12, 1986, for work as a boilermaker at Roxboro.While Fuller's application does not specifically state thathe is a member of the Union,itdoes state in the sectiondescribing his education that he completed 4 years of"trade school"in a "Boilermaker's apprenticeship pro-gram."Of thefive employers listed in Fuller's work his-tory, at least three were identified as union employers. Inaddition,Fuller named Robert Shackelford and RichardChilton, theUnion's business manager and president, re-spectively,as personal references.Fullerwas hired byRespondent as a welder on May27, 1987.Donald Margensey first applied for a position at Re-spondent's Roxboro project on December 12, 1986. Mar-gensey testified that shortly thereafter he telephoned Re-spondent and was told that they did not have his applica-tion on file.Margensey then submitted a second applica-tion dated January 28, 1987.Margensey's applications re-flect that he finished an apprentice program as a boiler-maker mechanic/rigger through an apprenticeship pro-gram operated by the Union.All four employers listed inMargensey's work history were identified in the recordas being union employers.While Margensey's experienceas a boilermaker is substantially less thanany of theother applicants,his application also reflects that 6 yearsof his total experience was in power boiler erection simi-lar to the work performed by Respondent.At the sametime,Margensey admitted that he is qualified to performonly plate welding, not tube or pipe welding.There is noevidence that Respondent ever considered or had occa-sion to review Margensey's application.Eugene Johnson submitted an application for work atRoxboro on January 10, 1987. There is nothing on theface of Johnson's application to reflect he is a unionmember.The application does reflect,however, thatJohnson completed a formal apprencticeship program asa boilermaker through the Union.All four of the em-ployers listed in Johnson'swork history were identifiedin the record as union employers. In addition,Johnsonnamed Shackelford and Chilton as personal references.Netherly candidly admitted that Johnson's work experi-ence appeared to render him qualified to perform thetype of work being done by Respondent.Netherly point-ed out,however, that the date of Johnson's applicationwas well after the date when Respondent went througha procedure of precertifying welder applicants for possi-ble employment.There is no evidence to show thatNetherly or any other supervisor reviewed Johnson's ap-plication.JerryW. McBride applied for work at the Roxborosite on February 2, 1987.There is nothing on the face ofMcBride's application to reflect that he is a unionmember.The application does reflect that McBride com-pleted a 4-year apprenticeship as a boilermaker. In re-sponse to the question,"What company?"McBride an-swered,"InternationalBoilermakers."All four of theemployers listed by McBride in his work history areidentified in the record as union employers.McBride tes-tified that he has been a member of the Union for ap-proximately 10 years and that he worked at the FosterWheeler boiler installation atElizabethtown,NorthCarolina performing identical work as that being doneby Respondent,but this is not reflected on McBride's ap-plication.Therewas no evidence presentedby CounselforGeneralCounsel that Respondent ever reviewedMcBride's application.Jeffery K. Parker submitted an application on Febru-ary 2,1987. Parker's application reflects that he complet-ed a 4 year apprenticeship program as a boilermakerunder the supervision of "InternationalBrotherhood ofBoilermakers."All except one of the companies listed byParker was a part of his work history are union employ-ers.Parker's application reflects that he had experienceworking on the same type of cogeneration units being in-stalled by Respondent.The record is silent as to whetherRespondent reviewed or ever specifically consideredParker's application.Richard D.Curtis submitted an application for workatRoxboro on February 26, 1987.There is nothing onthe face of Curtis' application to suggest he is a unionmember.All three employers listed in Curtis'work histo-ry are identified in the record as union employers. Curtiswas hired by Respondent on 7 July 1987 as a welder.Altogether,approximately 13 members of the Unionapplied for work with Respondent at its Southportproject.Approximately 10 members of the Union appliedforwork at Roxboro. Of the 13 that applied at South-port, none were hired.One, however,Ronnie Oakes,was called twice to be offered work,but could not becontacted on either occasion.Inote, too,thatDonaldLoflin,who is not among the 13, but who is a member ofthe Union,was hired by Respondent at Southport. Ofthe 10 who applied at Roxboro,2,James Fuller andRichard Curtis, were hired by Respondent.The othereight were not hired.At itspeak,the employee comple-ment at Southport was expected to reach approximately250 employees.Well over 5000 applications were re-ceived by the North Carolina E.S.C. and referred toSouthport.Fewer than 5 percent,or 1 out of every 20 TYGER CONSTRUCTION CO.35applicants,were hired by Respondent at Southport. Ofthe 119 persons hired by Respondent at Southport in theboilermaker craft, 81 had listed as their last employer acompany which was identified in the record herein as anonunion employer, or their prior employers were pre-dominately nonunion.Three employees were hired in theBoilermakers craft where their last employer was a unioncontractoror their application indicated they hadworked predominately for union contractors.Counsel forGeneral Counsel argues that these facts show that Re-spondent'swork force in the Boilermakers craft atSouthport was drawn intentionally from nonunion con-tractors.The argument,from which counsel for General Coun-selwould have one infer a discriminatory intent and un-lawful result, ignores altogether the candidly admittedfact that Respondent first sought to hire individuals whothe general foreman,foreman,and supervisors knew per-sonally from past experience.Moreover,if one does notlimit the inquiry to whether the last employer listed byan applicant is union or nonunion or whether employersare "predominately"union or nonunion,but looks morebroadly at the applications for evidence of union affili-ation, a somewhat different picture emerges.In that case,the evidence reflects that Respondent hired boilermakerand welder applicants who indicated union affiliation in agreater number than their representation in the applicantpool.A total of 335 individuals applied at Southport forwork as boilermakers and welders.Of those, 48, or 14percent, reflected some union affiliation or employment.Of the 115 boilermakers and welders hired at Southport,25, or 22 percent,reflected some union affiliation for em-ployment on their application.Of the 55 employees hiredas boilermakers and welders at Roxboro,approximately38 last worked for nonunion employers or their applica-tions reflect that they worked in the past mostly for non-union employers.Of the 145 total applicants for boiler-maker and welder positions at Roxboro,19, or 13 per-cent,reflected some union affiliation or employment ontheir application.Of the 55 hired,11, or 20 percent, re-flected some union affiliation or employment.D. The Case ofMarkus WaltonMarkus Walton,a union member for approximately 10years, testified that he filed three applications for em-ployment with Respondent at Southport.Walton testifiedthat he filed his first application in March 1986 throughtheNorth Carolina E.S.C. The application is actuallydated May 19, 1986.Walton applied for a position as anironworker,but showed predominately boilermaker ex-perience on his application.Walton testified that he filed a second application inOctober or November 1986, again through the NorthCarolina E.S.C. According to Walton, this applicationwas also for a position as an ironworker. Walton testifiedthat in applying for a position as an ironworker he waspurposely trying to work outside his craft,butWaltonclaimed he did not knowwhy hewas trying to do this.Walton eventually met Patricia Hart,Respondent'sproject officemanager at Southport,through JosephCartrette,Walton'sdistant cousin.Cartrette and Hartwere living together at the time.Walton testified that hefirstmet Hart in December 1986. According to Walton,Cartrette introducedWalton to Hart in December attheir house primarily so that Hart might help Walton geta job with Respondent.According to Walton's testimonyon direct examination,Hart asked Walton if he had filedan application.When Walton said he had, Hart said shewould try to find it and see what she could do.Hart toldWalton he should check back with her in a few days.According to Walton's direct testimony,that is all thattranspired in the first conversation.In later testimony,Walton claimed that in that first conversation,Hart toldhim that if he was hired by Respondent,he should notmention the fact he "worked out of the Union and hada union card.I do not credit Walton that Hart made thisstatement.Walton testified that the remainder of the con-versation between him,Hart, and Cartrette involvedsimply "chit-chat"about Christmas which was soon toarrive.Cartrette and Hart both testified that it was Februaryor March 1987 when Cartrette first introduced Walton toHart.According to Cartrette,Walton asked Hart aboutgetting a job with Respondent,and Hart asked Walton ifhe had filed an application.Cartrette did not rememberwhether Walton said he had or had not,but according toCartrette,Hart simply told Walton to come out to thejobsite the next day and she would have him file an ap-plication.Hart toldWalton she would see what shecould do.Hart testified that during the period from Marchthrough May,Walton came by the house where she andCartrette lived several times, each time to borrow moneyfrom Cartrette.Hart,like Cartrette,testified that she firstmet Walton in March 1987,and that during this firstmeeting they spoke-about the possibility of Walton get-ting a job with Respondent.Hart told Walton that heneeded to apply through the E.S.C.Walton said he hadalready done so.Hart then said she did not recall seeingWalton's application, and she asked what the names wereof the companies that Walton had worked for in thepast.When Walton named the companies,Hart repliedthat she had never heard of those companies.Waltonvolunteered that they were all union companies. Hartthen testified,"And I said well,you know,Idoubt youwould be hired."Hart testified the reason she said thiswas that Respondent'sforeman and general foreman,who were in charge of hiring, were hiring people thatthey had worked with before on previous jobs and whothey knew to be good employees.Hart testified that shehad not seen any of the company names mentioned byWalton.Hart testified that she then invited Walton to goahead and come out to the jobsite the next morning andfillout an application.Hart told Walton she would giveit to the general foreman herself.Walton impressed me as being too willing to embellishhis own testimony where he thought it might do himselfsome good. I credit Cartrette and Hart rather thanWalton concerning this first meeting.After Walton left their house, Cartrette and Hart con-tinued to talk about Walton.Since it was the first timeHart ever met Walton, they presumably talked abouthow it was Walton and Cartrette were related and how 36DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthey recently met again.Hart testified credibly thatduring this conversation,Cartrette toldHart that hethoughtWalton had been a regular drug user at somepoint in the past.There is no indication Cartrette sug-gested that Walton was still using drugs at that time.As described above, Walton testified that during theirfirstmeeting,Hart simply offered to look for the applica-tionswhich he had already filed with Respondentthrough E.S.C., and that Walton should check back in afew days.According to Walton,he checked back withHart and was told that she could not find his applica-tions.According to Walton,itwas then that Hart invitedhim to apply again with Respondent.Walton claims hetoldHart during this second conversation that he wasnot interested only in a position as an ironworker, butthat he would take a boilermaker job or any job that wasavailablewith Respondent.Ido not credit Walton thatthis second conversation even occurred as described byhim. Rather,Ihave credited Cartrette and Hart, and Ifind it was in their first meeting that Hart invited Waltonto file a new application with Respondent.According to Hart, who I credit, the day after theirfirstmeeting,Walton came to the Southport jobsite andfilled out a new application for employment.Walton tes-tified he filled out such an application and simply left itwith Respondent.According to Walton,after doing this,he returned to Hart's home the following day to followup on the application.Hart testified thatWalton did notjust leave the application,but rather that Walton stayedon the jobsite while Hart took the application to Gas-kins.Hart gave the application to Gaskins,who re-viewed it and saw that Walton had been referred by Car-trette.Gaskins asked Hart for her recommendation. Harttold Gaskins"from my understanding...Walton has adrug problem... ."Gaskins then asked Hart if Re-spondent wanted somebody like that to represent Tyger,and Hart said no.According to Hart, she then went backtoWalton and told Walton that Respondent did not needanyone at that time,but that his application would bekept on file andtheywould call him if an opening oc-curred.Gaskins corroborates Hart concerning the con-versation aboutWalton's application.Hart and Gaskinsboth claim that nothing was said between them concern-ingWalton's union membership or sentiments. I franklydo not credit Hart and Gaskins concerning their conten-tion thatWalton's drug use was the only issue discussedby them.For reasons which are made clear below, I alsodo not credit Hart and Gaskins that Walton's unionbackground was not discussed.As noted above, Walton testified that after leaving histhird application with Respondent,he returned to Hart'shome the following day in order to follow up on it. Ac-cording to Walton,he asked Hart how it went.Hart re-plied, "Not too well." Hart then stated that Walton hadallunion companies on his application, presumably aspart of his work history.Walton replied he had onlyworked for union companies.According to Walton, Hartthen said:Well, I looked at your application and showed ittomy boss.He ran his finger down and said theseare all Union companies. She said,but he's quali-fied.He said he is absoultely qualified.He said themain office will pitch a fit.He then looked in hisdesk drawer and pulled out my other applications.Ran his finger down the list of companies I workedfor and said this is all Union.He said there's noway. We needed some open shop.He said the mainoffice will not agree to this.Hart denies the entirety of Walton's testimony con-cerning this conversation.Hart testified that after theday Walton came to Respondent's jobsite and applied forwork,the next time Walton came to her house was abouta week later to borrow money from Cartrette in order togo to a drug rehabilitation meeting.Hart testified thatWalton was drunk,that she could smell alcohol on hisbreath,and that he had a drink while at the house. Ac-cording to Hart,Walton also told her and Cartretteabout his past drug problem and stated that he was afraidhe might start using drugs again.Walton denied that he ever went to Cartrette's houseto borrow money to go to a drug rehabilitation meeting,denied that he ever borrowed money from Cartrettewhile.there, and denied that he ever had an alcoholicdrinkatHart and Cartrette'shouse.Walton thenchanged his testimony slightly, admitting that he onceasked to borrow $2 from Cartrette to buy gas.Cartrette supportsWalton in part and Hart in part.Cartrette first testified thatWalton came by his houseonce to borrow money, and later testified that Waltoncame by twice to borrow money.Cartrette supportsHart that on one of these occasions,Walton asked toborrow money,apparently for gasoline,in order to go aNarcotics Anonymous meeting. Cartrette also supportsHart that on Walton's last visit,Walton drank with Car-trette.Concerning the issue critical to this case, however,Cartrette supportsWalton. Cartrette testified that theday afterWalton filed his latest application with Re-spondent,Walton came by their house.Cartrette testifiedthat during the conversation on that day, Hart stated thatGaskins would not hire Waltonbecause he already had two applications on Markand he was a strong union.Thathe wouldn't hirehim.He was afraidhe'd try toorganizethe job.... She said that Gaskins wouldn't hire him be-cause he was strong union that he was scared thathe would come out there and organizethe job.On cross-examination,Cartrette was asked again aboutHart's statement. Cartrette testified,"the day after Markwent to put an application in, she(Hart)carried it andgave it to Gaskins and Gaskins said he already had twoon him. And she said look at all these jobs he's worked,making twenty some dollars an hour on some of them."Cartrettewas then interrupted by counsel and askedquestions about a different matter.Analysis and ConclusionsCounsel for General Counsel contends that Respond-ent systematically eliminated applicants who were mem-bers of the Union or its affiliates by weeding out and re- TYGER CONSTRUCTION CO.37fusing to consider for employment those individuals wholisted previous employment history with exclusively orpredominately known union companies.Counsel forGeneral Counsel,however, was able to produce little, ifany, evidence to support this contention.Counsel for General Counsel's theory is premised onthe necessary implication that Respondent reviewed eachapplication it received from the E.S.C. and that Re-spondent was able to draw some reasonable conclusionabout the applicants'unionmembership or sentiments.The evidence does not support either contention. Re-spondent received a minimum of 5000 applications forthe Southport job alone.At its peak,Respondent expect-ed to employ approximately 250 individuals. Fewer than1out of every 20 applicants was hired.There is no evi-dence that Respondent even attempted to review eachapplication.Indeed,all the evidence points to the con-trary conclusion.At both Southport and Roxboro, thegeneral foreman and foreman culled through the applica-tions received,looking for names of individuals withwhom they had worked and were personally familiar. Solong as Respondent was able to hire a sufficient numberof employees to man its job, Respondent went no fur-ther.The necessary implication of counsel for GeneralCounsel's position,that Respondent reviewed each appli-cation form before hiring was begun,is simply not bornout by the evidence.Similarly,counsel for General Counsel's premise thatRespondent could and did discern the applicants' unionmembership and sentiments from the applications is tenu-ous at best.On the majority of applications of the allegeddiscriminatees,there is nothing to reveal or even suggestthat the particular individual is a member of the Union.It is only through the testimony of Business Agent Ed-wards that the union membership of most of the allegeddiscriminatees is revealed.In at least one case, ArthurW. Horton Jr.,even Edwards was not sure that he was amember of the Union.A review of the work history ofmany of the alleged discriminatees is an altogether incon-clusive basis for speculating on the applicant'sunionmembership or sentiments.The application of Richard T.Sobczynski,for example,reflects that the vast majorityof his work experience was with a nonunion employer.The application of Thomas W. Sisley similarly reflectsonly 4 years work with union employers and 13 yearswith nonunion employers.The work history of appli-cants in the Southeastern United States,towhich Re-spondent limits its operations and where most States are"right-to-work" States, is particularly inconclusive ofunion membership.Someone mightworkfor a "unionemployer"for years but never join the union,or some-one else might be a member of a unionfor years but findwork mostly on construction projects of "non-union em-ployers."At both Southport and Roxboro,the general foremanand foreman sought first to hire applicants with whomtheywere personally familiar and whose work theyknew to be good.There can be little question that oneeffect of this was to hire more employees who hadrecent experience with nonunion employers,since thegeneral foreman and foreman had themselves worked fornonunion employers.Counsel for General Counsel, how-ever,has failedto show that this was the intent of thepracticeand/or thatthe practiceresulted in any signifi-cant numericaldisparity.Instead, the ratherclear intentof Respondent'shiringpracticewas to getemployeeswho the supervisors knewin advancewere qualified andcapable employees.In short, the evidenceis insufficientto showan unlawful discriminatory intent.Certainlythere are numerous questions left unan-sweredabout certain individual applications. It might besaidthe evidenceraises some suspicion that unionaffili-ation mayhave playedsomepart in thedecision not tohire certain individuals.However, the evidence simplydoes not support a conclusionthatRespondent systemati-cally avoidedhiring those individuals who Respondentmight suspect were union members based on past em-ployment records. Further, asuspicioneven with regardto specificindividuals is notsufficient to support aburden of proof whichrequiresthatGeneral Counsel es-tablish its caseby a preponderance of the evidence. Norismere suspicion enoughto shift the burden of proof toRespondent.Counsel for General Counsel'sargumentconcerningthe facts simply does not holdup, and coun-sel for General Counsel hasfailedto show that Respond-ent systematically and intentionallyexcluded any groupfromconsiderationfor employment at Southport andRoxboro.Nor does the evidencesupport a conclusionthatRe-spondent'shiringprocedureresulted in any significantnumericaldisparity from whichitmightbe concludedthatitoperated to the disadvantage of union employees.AssumingGeneral Counsel's premise that union member-ship or sentiments can somehowbe postulated from theemploymentapplications,one mustconclude thestatis-ticsheredemonstratethatunion-oriented employeeswere hiredin greater numbers than their representationin the applicant pools.At Southport,14 percent of allapplicants indicated unionaffiliation,while the actualhigherratewas 22percent.At Roxboro, 13 percent ofallapplicantswere union-oriented,while the actualhigher rate was 20 percent.Counsel for GeneralCounselhas failed to prove thatRespondent's hiringpractice hadany unlawfuldiscriminatoryeffect on unionemployees.In summary,an analysisof the facts in thepresent caseleads me to the conclusion that counselfor the GeneralCounsel has failed to establisha prima facie casewith re-spect to any of the allegeddiscriminatees except MarkusWalton. Accordingly,I shall dismiss all allegations in thecomplaintexcept thoserelating toMarkusWalton,which are specificallydiscussed below.Neither Walton nor Hart nor Gaskinsimpressed me astellingthe whole truthconcerningWalton's applicationand rejection by Respondent. Waltonimpressed me asbeing extremelysecretiveaboutanythingwhich hethoughtmightbe usedagainst himor make him lookbad, even on such minor 'points aswhether he had adrink with Cartrette.Hart impressed me as being willingto tell the truth where she knew it benefited her position,and beingwilling to fabricate where she thought thatwas toher advantage.Gaskins impressed me asbasicallytelling thetruthexcept in his denial that he and Hartspoke about Walton'sunion membership or sentiments. 38DECISIONS OF THENATIONALLABOR RELATIONS BOARDAs between Walton,Hart, Gaskins, and Cartrette, it wasCartrettewho impressed me as being most candid, al-though even he seemed capable of some embellishmentof his testimonyfor effect.Considering all of the testimo-ny, I findthatWalton was first introduced to Hart byCartrette at their home in March 1987. I credit Cartretteand Hart that in this first meeting, Hart invited Waltonto apply for work withRespondent.Hart admits that inthisfirstmeeting with Walton,she told Walton that be-cause he had worked only for union companies,she didnot think he would behired byRespondent.IcreditHart's explanation about her reason for making this state-ment,but Hart does not claim that she offered this expla-nation to Walton and there is no indication she did so.Standing alone without Hart's explanation,her statementtoWalton would almost certainly be construed by himas meaningthatRespondent would refuse to hire him be-causeof hisunion background.Accordingly,Ifind thatthe statement violates Section 8(a)(1) of theAct. I do notcreditWalton that Hart also told him if he washired byRespondent,not to mention the fact that he "worked outof" theUnion or had a union card.Fromlistening to thetestimony and observing Walton, I am convinced thatthis alleged statementby Hartrepresents nothing morethanWalton's proclivity to embellish testimony where hethinks that might help him. Accordingly,I shall dismissthat allegation from the complaint.I credit Hart that after Walton left theirfirstmeeting,she and Cartrette continued to talk about Walton, and inthis conversationCartrettetoldHart that he thoughtWalton had been a regular drug user at some point in thepast.The next day,Walton went to Respondent's Southportjobsite and appliedfor work. WhetherWalton remainedat the site while Hart took his application to Gaskins, orwhether Walton simply left the application with Hart isnot particularly significant.What is clear is that Hartpersonally took the application to Gaskins, and togetherthey decided not to hire Walton.Ido not credit Hartand Gaskins that Walton'sunion membership or senti-ments were not discussed.The application itself is appar-ently no longer available and in any event not in therecord,so it is not clear to what extent the applicationitself revealsWalton's union membership or sentiments. Istrongly suspectHart volunteered toGaskins thatWalton was a memberof the Unionand had workedonly for union companies.Hart impressed me as a personwilling to tell her listener what she thought they wantedto hear.Since Hart and Gaskins were the only two par-ticipants in the conversation, one will never be certainwhat transpired,but I suspect that after Hart volunteeredthe information concerning Walton'sunion membershipand employment history, Gaskins did indeed ask Hart forher recommendation.Perhaps trying to second guesswhat Gaskins wanted to do, Hart volunteered the infor-mation concerning Walton's past drug problem.Gaskinsasked if that was the kind of person Respondent wantedto hire.Hart answered that it was not, and so Waltonwas rejected.In the later conversation at Hart's house,stilltrying to tell her listener what she thought hewanted to hear, Hart told Walton and Cartrette that itwas Gaskins who made the decision not to hire Waltonbecause of Walton's association with the Union. I con-clude that Walton's past association with the Union wasthe primary reason for him not being hired by Respond-ent, and I therefore find that Respondent's refusal to hireWalton violated Section 8(a)(1) and (3) of the Act.Whether Walton's past drug problem would alone havecaused Respondent not to hire Walton is a matter ofsheer speculation. Respondent offered no evidence con-cerning any drug abuse policy, and even if it had, Wal-ton's testimony is undisputed that he had not used drugsfor more than 4 years. Accordingly, there is no basis forfinding thatWalton would not have been hired by Re-spondent even if it had not been for his past associationwith the Union.CONCLUSIONS OF LAW1.Respondent, Tyger Construction Company, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.InternationalBrotherhood of Boilermakers, IronShip Builders, Blacksmiths, Forgers, and Helpers LocalUnion No. 30, affiliated with International Brotherhoodof Boilermakers,Iron Ship Builders, Blacksmiths, Forg-ers, and Helpers is, and has been for all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.3.Counsel for General Counsel has failed to provethatRespondent failed and refused to hire Charles W.Berrier,William B. Bowling, Richard T. Sobczynski,Arthur D. Samples, John H. McGuire, Larry L. Bowl-ing,RonnieL.Oakes,JamesR.Tripp,ArthurW.Horton Jr., Rodney D. Schakelford, Joseph H. Elliott, orWilliamG. Loflinat, itsproject in Southport, NorthCarolina project, or Bobby K. Anderson, Richard Chil-ton, Thomas W. Sisley, Thomas C. Stevenson, James D.Fuller,Donald Margensey, Eugene Johnson, Jerry W.McBride, Jeffrey K. Parker, or Richard D. Curtis at itsproject in Roxboro, North Carolina, because they weremembers of the Union or engaged in other union activi-tiesor concerted activities within the meaning of. theAct, and those allegations in the complaint shall be dis-missed.4.Respondent did not inform job applicants not to dis-close their union membership status if they secured em-ployment with Respondent, and thatallegation in thecomplaint shall be dismissed.5.Respondent, acting through Pat Hart, did inform aprospective employee,MarkusWalton, thatWaltonprobablywould not be hired because he listed onlyunion contractors as former employers on his job appli-cation, and Respondent thereby violated Section 8(a)(1)of the Act.6.During March 1987, the exact date being unknown,Respondent failed and refused to hire Markus Walton be-cause of his membership in the Union and/or becauseWalton had former employment only with union con-tractors,and Respondenttherebydiscriminated againstWalton in violation of Section 8(a)(1) and (3) of the Act.7.Respondent did not otherwise violate the NationalLaborRelationsAct, as amended. TYGER CONSTRUCTION CO.39THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) and(3) of the Act, Ishall recommend that it be ordered tocease and desist therefrom and to take certainaffirmativeaction designed to effectuate the policiesof the Act.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed3ORDERThe Respondent, Tyger Construction Company, Spar-tansburg, South Carolina, its officers, agents, successors,and assigns, shall1.Cease and desist from(a) Informing prospective employees that they prob-ablywould not be hired by Respondent because theylistedonly union contractors as former employers ontheir job applications.(b) Failing and refusing to hire applicants because oftheir membership in the Union or because they list onlyunion contractors as former employers on their job appli-cations.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Immediately offer Markus Walton a position as boi-lermaker at Respondent's Southport,North Carolinaproject or, if such a position no longer exists, to a sub-stantially equivalent position without prejudice to his se-niority and other rights and privileges.(b)Make whole Markus Walton for any loss of earn-ings or benefits he may have suffered by reason of thediscrimination against him by paying him a sum ofmoney equal to the amount he would have earned fromthe date of Respondent's discrimination against him tothe date of Respondent's offer of employment, less netinterim earnings, with backpay to be computed in themanner prescribed inF.W. WoolworthCo., 90 NLRB289 (1950), with interest thereon to be computed in themanner prescribed inNew Horizons for the Retarded,283NLRB 1173 (1987).(c)Preserve and, on request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards,personnel records, and reports, and all otherrecords necessary to analysis the amount of backpay dueunder the terms of this Order.(d)Post at its Southport, North Carolina projectcopies of the attached notice marked "Appendix."4s If no exceptionsare filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec.102.48 of the Rules, be adopted by theBoard and all objectionsto them shall be deemed waived for all pur-poses° If this Order is enforced by a judgment of a UnitedStatescourt ofappeals, the wordsin the noticereading "Posted by Order of the Nation-alLaborRelationsBoard" shall read "Posted Pursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "Copies of the notice, on forms provided by the RegionalDirector for Region 11, after being signed by Respond-ent's authorized representative, shall be posted by it im-mediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatthe notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondent.has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the National Labor Relations Act gives em-ployees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT inform prospective employees that theyprobablywould not be hired by Respondent becausethey listed only union contractors as former employerson their job applications.WE WILL NOT fail and refuse to hire applicants be-cause of their membership in International Brotherhoodof Boilermakers, Iron Ship Builders, Blacksmiths, Forg-ers and Helpers, Local Union No. 30 or because they listonly union contractors as former employers on their jobapplications.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed them in Section 7 of the Act.WE WILL immediately offer Markus Walton a positionas boilermaker at our Southport, North Carolina projector, if such a position no longer exists, to a substantiallyequivalent position without prejudice to his seniority andother rights and privileges.WE WILL make whole Markus Walton for any loss ofearnings or benefits he may have suffered by reason ofthe discriminationagainsthim by paying him a sum ofmoney equal to the amount he would have earned fromthe date of our discriminationagainsthim to the date ofour offer of employment, less net interim earnings, withappropriate interest.TYGER CONSTRUCTION COMPANY